 1 Deborah J. Fox (SBN: 110929)
   dfox@meyersnave.com
 2 MEYERS, NAVE, RIBACK, SILVER & WILSON
   707 Wilshire Blvd., 24th Floor
 3 Los Angeles, California 90017
   Telephone: (213) 626-2906
 4 Facsimile: (213) 626-0215

 5 David Mehretu (SBN: 269398)
   dmehretu@meyersnave.com
 6 MEYERS, NAVE, RIBACK, SILVER & WILSON
   555 12th Street, Suite 1500
 7 Oakland, California 94607
   Telephone: (510) 808-2000
 8 Facsimile: (510) 444-1108

 9 Attorneys for Defendants CITY OF MODESTO,
   JAMES “DERRICK” TYLER and TERRY
10 SEESE

11

12                              UNITED STATES DISTRICT COURT

13                EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

14

15 ADORTHUS CHERRY,                            Case No. 1:18-cv-01268-LJO-EPG

16                Plaintiff,                   STIPULATION AND ORDER
                                               EXTENDING TIME TO RESPOND TO
17        v.                                   THE COMPLAINT

18 Modesto Police Sergeant JAMES               (ECF No. 5)
   “DERRICK” TYLER, Lieutenant TERRY
19 SEESE, the CITY OF MODESTO; and
   JOHN/JANE DOEs #S 1 through 10,
20 inclusive,

21                Defendants.

22

23

24

25

26
27

28


               STIPULATION AND ORDER EXTENDING TIME TO RESPOND TO THE COMPLAINT
 1                                             STIPULATION

 2          Defendants City of Modesto, James “Derrick” Tyler (“Tyler”), and Terry Seese

 3 (collectively “City Defendants”) and Plaintiff Adorthus Cherry (“Plaintiff”) (collectively with City

 4 Defendants, the “Stipulating Parties”) stipulate as follows:

 5          1.      Plaintiff filed his complaint on September 14, 2018. (Dkt. 1.)

 6          2.      Defendant City of Modesto was served with the complaint and summons on or

 7 about October 2, 2018, Defendant Seese waived service of the summons on or about October 9,

 8 2018, and Defendant Tyler waived service of the summons on or about November 12, 2018.

 9          3.      Based on the foregoing service and waiver of service dates, the latest date for

10 Defendants Seese and Tyler to respond to the complaint is November 26, 2018.

11          4.      Based on the City Defendants’ counsel’s heavy litigation schedule over the next

12 five weeks – including (i) two depositions and related witness prep in Los Angeles during the

13 week of December 3rd; (ii) a major summary judgment hearing in the Northern District of

14 California on December 14, 2018; and (iii) a reply brief in support of a motion to dismiss in the

15 Northern District due on November 30, 2018 – as well as the intervening Thanksgiving holiday,

16 counsel requested Plaintiff’s agreement that the deadline for the City Defendants’ responses to the

17 complaint be extended by approximately 25 days from the current deadline for Lieutenant Seese

18 and Sergeant Tyler to respond to December 21, 2018. Plaintiff has agreed to this extension.

19          5.      In the event the City Defendants file a motion in response to the complaint, the

20 Stipulating Parties further agree that Plaintiff shall have extra time within which to file his

21 opposition to any such motion given the intervening winter holidays. Therefore, the Stipulating

22 Parties agree that the hearing on any motion filed by the City Defendants in response to the

23 complaint shall be noticed for a date no earlier than January 28, 2019, giving Plaintiff no less

24 than 21 days within which to file an opposition.

25          6.      In order to conserve the resources of the Court and the parties, the Stipulating

26 Parties also respectfully request that, in the event the City Defendants file a motion in response to
27 the complaint, the Court continue the Scheduling Conference, currently set for January 10, 2019,

28 to a date not less than 30 days after the Court’s ruling on any motion filed by the City Defendants

                                                        1
                 STIPULATION AND ORDER EXTENDING TIME TO RESPOND TO THE COMPLAINT
 1 in response to the complaint.

 2          IT IS SO STIPULATED.

 3

 4 DATED: November 19, 2018                     Respectfully submitted,

 5                                              MEYERS, NAVE, RIBACK, SILVER & WILSON
 6

 7                                              By:          /S/ David Mehretu
                                                      David Mehretu
 8                                                    Attorneys for Defendants CITY OF MODESTO,
                                                      JAMES “DERRICK” TYLER and TERRY
 9                                                    SEESE
10

11 DATED: November 19, 2018                     LAW OFFICE OF RANDOLPH E. DAAR

12

13                                              By:          /S/ Randolph E. Daar
                                                      Randolph E. Daar
14                                                    Attorneys for Plaintiff
                                                      ADORTHUS CHERRY
15

16                               Attestation of Concurrence in the Filing

17          The filer, David Mehretu, attests that all other signatories listed on whose behalf this filing

18 is submitted concur in the filing’s content and have authorized the filing.

19

20

21

22

23

24

25

26
27

28

                                                        2
                STIPULATION AND ORDER EXTENDING TIME TO RESPOND TO THE COMPLAINT
 1                                                ORDER

 2          IT IS HEREBY ORDERED that, pursuant to the stipulation of the Stipulating Parties (ECF

 3 No. 5), which is recited above, and good cause in support thereof:

 4          1.      The deadline for Defendants City of Modesto, James “Derrick” Tyler and Terry

 5 Seese to file their respective responses to the complaint shall be extended to December 21, 2018.

 6          2.      In the event the Defendants respond to the complaint with the filing of a motion, (i)

 7 the hearing on such motion shall be set for a date no earlier than January 28, 2019; and (ii) the

 8 Scheduling Conference, currently set for January 10, 2019 will be vacated and reset at the time the

 9 Court issues a ruling on the motion. If the City Defendants file an answer to the complaint, the

10 current Scheduling Conference shall remain set for January 10, 2019.

11

12 IT IS SO ORDERED.

13
        Dated:     November 19, 2018                          /s/
14                                                     UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       3
                 STIPULATION AND ORDER EXTENDING TIME TO RESPOND TO THE COMPLAINT
